Citation Nr: 1213573	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


	THE ISSUES	

1.  Entitlement to service connection for a chronic left leg disability to included as secondary to service-connected right leg disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a chronic neck disability.

4.  Entitlement to service connection for chronic residuals of a head injury with jaw bone and upper and lower teeth problems.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for chronic bilateral eye disability.

7.  Entitlement to service connection for a chronic lumbar spine disability.

8.  Entitlement to an initial compensable evaluation for left non-displaced fracture of the distal radius.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Initially, the Board notes that claims for entitlement to service connection for bilateral hearing problem, neck problem, spinal cord problem, lower back condition, eye problems, sinusitis, head injury, jawbone injury, and upper and lower teeth problems due to fall, and left leg condition due to right leg condition were denied by a February 2000 rating decision.  The Veteran submitted his notice of disagreement with the February 2000 rating decision, and a Statement of the Case was issued in April 2000.  The Veteran did not perfect his appeal.

The Veteran's service treatment records were received in May 2001.  In May 2006, the Veteran requested that his claims for service connection for head injury with jaw bone and upper and lower teeth problems, left leg, neck, lower back, bilateral eye problems, and sinusitis be reopened.  

The addition to the claims file of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material standard.  See 38 C.F.R. § 3.156(c).  Since relevant service records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) apply to the present claim.  Because the newly received official service department records are relevant to the Veteran's claims, reconsideration of the claims for service connection for the issues on appeal is warranted.  

The issues of entitlement to service connection for a chronic left leg disability, chronic sinusitis, and chronic bilateral eye disability as well as entitlement to an initial compensable evaluation for left non-displaced fracture of the distal radius are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran does not have a hearing loss disability for VA purposes. 

2.  A chronic neck disability has not been related by competent medical evidence to the Veteran's active military service.

3.  Chronic residuals of a head injury, to include chronic jaw bone and teeth disabilities, have not been related by competent medical evidence to the Veteran's active military service.

4.  The Veteran's lumbar spine disability, degenerative joint disease, has not been shown to have manifested to a compensable degree within a year of the Veteran's discharge from service and has not been related by competent medical evidence to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The Veteran does not have a chronic neck disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The Veteran does not have chronic residuals of a head injury, to include chronic jaw bone and teeth disabilities, that were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The Veteran does not have a lumbar spine disability that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in September 2001 and June 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in December 2006 and July 2007.  38 C.F.R. § 3.159(c)(4) (2011).  The December 2006 examiner addressed the etiology of the Veteran's lumbar spine disorder and the July 2007 VA examiner addressed the Veteran's hearing acuity in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The December 2006 and July 2007 VA examination reports are thorough; thus these examinations are adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed neck, head, jaw, and teeth disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes an examination is not needed in this case.  In July 2006, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he noted that he had been suffering with headaches which were caused from a broken jaw.  The Veteran also stated that his leg was broken in Fort Sill which was causing arthritis in his neck and lower back.  The Veteran further noted that he was involved in a motor vehicle accident during service which resulted in a head injury.  

Such evidence is insufficient to trigger VA's duty to provide an examination.  As explained below in detail, the Veteran's statements regarding a broken jaw and head injury are not credible.  In addition, the Veteran is not competent to diagnose arthritis in his neck and offer an opinion on medical causation of his neck and lower back.  As no competent medical evidence has been presented showing current treatment for a neck disorder or residuals of a head injury to include jaw bone or teeth problems or the possibility that any such disorders are related to service, an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.   Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service treatment records indicate that the Veteran was seen in February 1975 with complaints of pain in the left costovertebral angle not aggravated by any range of motion or percussion.  The Veteran had no urinary symptoms.  No diagnosis was rendered, but a bed board and moist heat were prescribed.

In August 1975 and June 1976 the Veteran was seen for an earlier positive tuberculosis test (the records indicate that the Veteran had had positive tine since 1966).  The Veteran was started on Isoniazid (INH) and advised of side effects.  

On July 16, 1976, the Veteran was seen with complaints of fever, fatigue, sore throat, headache, and back ache.  

The Veteran was seen on December 8, 1976, with report that he had not taken his medication for ten days and that he experienced back pain which stopped after he stopped taking his medication.  Assessment was questionable related back pain of moderate severity with no other symptoms.  The plan was to repeat SGOT, LDH, SGPT, and if normal, restart medication.  

In April 1986, a request for x-ray of the lumbosacral spine was made as a result of complaints of recurrent lower extremity pain and questionable sciatic involvement to rule out degenerative joint changes.  X-ray of the Veteran's lumbosacral spine revealed "an end plate defect of the lumbar spine up to L-4 which is consistent with Schmorl's nodes.  This is a normal variant."  

Despite complaints of back pain in service, the Board cannot conclude a "chronic" lumbar spine disability was incurred during service.  Treatment for a disorder in service cannot be considered treatment for a chronic disorder unless there is some indication that a chronic disorder exists.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

In addition, on the clinical examinations in August 1968, August 1974, February 1980, and on separation from service in July 1986, the Veteran's spine was evaluated as normal.  Further, on the Reports of Medical History completed by the Veteran in conjunction with the August 1968, August 1974, and July 1986 physical examinations, the Veteran denied ever having recurrent back pain.   

With respect to a chronic hearing loss, in August 1968, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

0
LEFT
5
-5
-5

15

In August 1974, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

10
LEFT
5
10
5

5

In October 1979, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
10
10
10
10
30

In February 1980, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5

0
LEFT
5
-5
-5

15

Later in February 1980, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

10
LEFT
0
5
5

5

In December 1980, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
5
0
5
10
15

At separation in July 1986, pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
10
10
15
30
30

Thus, despite some degree of hearing loss in October 1979 and August 1986, hearing loss disability for VA compensation purposes was not shown in service.  

With respect to a chronic neck disorder and chronic residuals of a head injury including jaw and teeth problems, the service treatment records are absent complaints, findings or diagnoses of any such disorders during service.  On the clinical examinations in August 1968, August 1974, February 1980, and for separation from service in July 1986, the Veteran's head, neck, mouth, and spine were evaluated as normal.  In August 1968 and July 1986, the Veteran's teeth were noted to be acceptable.  On the Reports of Medical History dated in August 1968, August 1974, and July 1986, the Veteran specifically denied ever having history of head injury and severe tooth or gum trouble.  

The Board notes that the Veteran reported at the December 2006 VA neurological examination that during his first duty station, Vietnam, he had dental problems requiring teeth extraction as a result of gum disease but denied other significant problems.  He stated he left Vietnam for Fort Bragg for six months during which time he was involved in a motor vehicle accident.  The Veteran denied loss of consciousness or the need for hospitalization.  At the July 2007 VA audio examination, the Veteran reported a severe head injury, the result of a motor vehicle accident in 1970 with an Army vehicle.  The Veteran reported that he never sought medical attention.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Such lack of contemporaneous evidence, however, is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of a head injury or of a motor vehicle accident.  Further, as the Veteran denied every having a head injury on his Reports of Medical History in August 1968, August 1974, and July 1986, the Board finds his statements regarding an in-service head injury as internally inconsistent.  As such, the Board finds the Veteran's statements with regard to a head injury as a result of a motor vehicle accident during service are lacking credibility.  

Thus, there is no credible evidence of an in-service head injury, broken jaw, and teeth problems.  There is also no medical evidence that shows that the Veteran suffered from chronic hearing loss for VA compensation purposes, a chronic neck disorder, chronic residuals from a head injury to include jaw and teeth problems, or a chronic lumbar spine disorder during his military service.  

As for statutory presumptions, arthritis and sensorineural hearing loss can be service connected on such a basis; however, the record is absent evidence of sensorineural hearing loss and lumbar spine arthritis within the first year after the Veteran's discharge from service.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

With respect to hearing loss, the Veteran underwent VA examination in July 2007 at which time pure tone thresholds on audiometric testing were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
15
20
25
35
30

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent in the right ear and 98 percent in the left ear.  The average of the pure tones between 1000-4000 Hz was 24 for the right ear and 28 for the left ear.

Thus, the medical evidence does not show that the Veteran has a current hearing loss disability as defined at 38 C.F.R. § 3.385 (2011).

In addition, the post-service medical records are absent any complaints of or treatment for a neck disability or residuals of a head injury including jaw and teeth problems.  Thus, the medical evidence fails to show that the Veteran currently suffers from a chronic neck disability or chronic residuals of a head injury to include jaw bone and teeth problems.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In the absence of competent medical evidence that such disabilities exist and that they were caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a chronic neck disability and chronic residuals of a head injury have not been established.  38 C.F.R. § 3.303 (2011). 

With respect to the Veteran's lumbar spine, the Veteran clearly has a current disability.  In December 2006, the Veteran was diagnosed as having degenerative joint disease of the lumbar spine.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  The record is absent reports of continuity of post-service lumbar spine symptoms.  In light of the lack of any relevant history reported between the Veteran's date of discharge and the date the Veteran first filed his claim for compensation in November 1999, service connection is not warranted under 38 C.F.R. § 3.303(b).  

The remaining question is whether there is medical evidence of a relationship between the current disability and military service.  No medical professional, however, has ever related this condition to the Veteran's military service.  The December 2006 VA examiner rendered a medical opinion that the Veteran's lumbar condition was less likely as not related to or associated with the episodes noted in service.  The examiner stated that the Veteran had lumbar spine degenerative joint disease which was associated with the natural aging process of any individual and the Veteran's own genetic predisposition.  The examiner noted that there was no evidence of any incident causing any aggravation beyond the natural progression of the condition and there was not documentation of chronic back condition during the military service or after separation.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of this problem until a number of years after service.  

Thus, the record is absent evidence of in-service incurrence of hearing loss for VA purposes, a chronic neck disorder, chronic residuals of a head injury including jaw bone and teeth problems, and a chronic lumbar spine disorder; evidence of sensorineural hearing loss or lumbar spine arthritis within a year following service; evidence of continuity of lumbar spine symptomatology; evidence of a current hearing loss for VA purposes, a chronic neck disorder, chronic residuals of a head injury including jaw bone and teeth problems; and medical evidence of a nexus between service and currently diagnosed lumbar spine disorder.  

Although the Veteran contends that he suffers from hearing loss, a chronic neck disorder, chronic residuals of head injury to include jaw bone and teeth problems, and a lumbar spine disorder related to his service, as a layman he is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for residuals of a head injury with jaw bone and upper and lower teeth disorders, is denied.

Entitlement to service connection for a lumbar spine disability is denied.


REMAND

With respect to the Veteran's claim for service connection for a left leg disability, in March 2000, the Veteran requested service connection for left leg disability due to right leg disability being aggravated.  In May 2006, the Veteran stated that he was treated in 1979 at Fort Sill, Oklahoma for his left leg.  In August 2007, the Veteran noted that his claim for service connection for a left leg disability was also a claim as left leg disability due to right leg disability.

Service connection has been established for residuals, status post right ankle and fibula fracture.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In Allen, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999, hereafter "the Court") held that the term "disability," as used in 38 U.S.C.A. §§ 1110 and 1131, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected.  Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.

In this case, the Board finds that the VCAA notice, pertaining to secondary service connection, was inadequate.  The VCAA notice provided in September 2001 and June 2006 did not include the information and evidence not of record that was necessary to substantiate the claim of service connection on a secondary basis.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005) rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328   (Fed.Cir.2006) (The omission of a key element, that is, evidence needed to substantiate a claim, has an adverse or prejudicial effect on the ability of a claimant to meaningfully participate in the processing of the claim and essential fairness of the adjudication; an error is prejudicial when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the adjudication; and under such circumstances, VA has the burden to show that the prejudicial error did not affect the essential fairness of the adjudication.). 

Similarly, with respect to the Veteran's claim for increased rating for residuals of a left non-displaced fracture of the distal radius, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the increased rating issue arises from a notice of disagreement as to the initial rating assigned to the Veteran's left non-displaced fracture of distal radius, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  

A review of the claims file reveals that the Veteran has not been properly notified of the provisions of the VCAA.  Although notice was provided as to the original claim for service connection in September 2001, it was not adequate; and the June 2006 VCAA notice did not mention specifically the Veteran's left hand disability.  

Therefore, it is apparent that the Board must remand these two issues to ensure that the Veteran is properly notified of the VCAA and to determine whether all evidence needed to consider the claims has been obtained.  

With respect to the Veteran's claim for service connection for sinusitis, the Veteran has been diagnosed with sinusitis since he filed his claim for service connection.  

Service treatment records indicate that on June 7, 1978, the Veteran was seen with complaint of hay fever.  On June 9, 1978, the Veteran was seen with complaints of allergic reaction.  Impression was allergic rhinitis.  On June 12, 1978, the Veteran was seen with complaints of burning, itching eyes and nasal congestion for 10 days.  The provider noted that the Veteran had been in three times that past week with no relief from medication.  On June 16, 1978, the Veteran requested medication for hay fever and noted that he had a runny nose, watery and itchy eyes.  The Veteran reported that he had used all kinds of medication with no relief and indicated that he sneezed up blood.  Assessment was allergic rhinitis.  

In April 1979, the Veteran requested something for red eyes associated with hay fever.  

On June 3, 1979, the Veteran was seen in the Emergency Room with swelling of both eyes.  The Veteran noted that his eyes had swollen before but not as badly.  Assessment was respiratory and systemic allergy.  On June 4, 1979, the Veteran was seen with complaints of itchy, watery eyes.  The Veteran noted a history of sinus problems.  Physical examination demonstrated that the Veteran's eyes were red and watery and he had nasal congestion.  Assessment was allergic rhinitis.  

In April 1980, the Veteran presented with increasing rhinitis.  

In June 1980, the Veteran was seen with a two-year history of seasonal rhinitis with symptoms consisting of runny nose and tearing of eyes.  Assessment was rhinitis.  Also in June 1980, the Veteran presented to Optometry Clinic with history of allergies for two years.  Both eyes were red, itchy, and watery associated with lid edema.  Vision was 20/20 both near and far.  Ophthalmologic examination demonstrated photophobia, otherwise within normal limits.  Impression was allergic conjunctivitis.  

In September 1980, the Veteran presented with flu symptoms.  It was noted that the Veteran started taking allergy shots four to five weeks earlier.  Assessment was rhinitis.  

In May 1983, the Veteran was seen at ENT with history of chronic sinus congestion.  Physical examination demonstrated congested nasal mucosa, otherwise normal examination and normal sinus series.  Impression was allergic rhinitis, rhinitis medicamentosa.    

In March 1985, the Veteran was seen with complaint of congestion.  Assessment was sinusitis.  

On April 29, 1985, the Veteran was seen with complaints of eye irritation.  Physical examination demonstrated congestion both eyes, normal reflex oculars.  Assessment was congestion ocular and allergic, both eyes.  On April 26, 1986, the Veteran was diagnosed with eye irritation.  

In May 1986, the Veteran was seen with complaints of eyes burning, itching, and slightly swollen at eyelids for two weeks off and on.  Physical examination demonstrated slight infection bilaterally without draining or rhinorhea.  Assessment was allergic reaction.

On July 15, 1986, the Veteran underwent neurology consultation for his headaches.  The examiner noted real sinus symptoms.  On July 22, 1986, physical examination demonstrated sinuses were tender to percussion but x-rays were normal.  Assessment was headache with questionable etiology possible frontal sinusitis.  

The Veteran underwent VA examination in December 2006.  On physical examination, there were no masses or lesions, there was some synechiae in the middle meatus region on the right partially obstructing the ostiomeatal complex.  The turbinates were boggy with no obvious drainage.  On the left the turbinates were boggy and there was minimal drainage.  The septum was midline.  On facial examination, the Veteran had no tenderness over his frontal or maxillary regions.

The examiner noted, "Regarding this patient's compensation and pension for sinusitis, it is less likely than not probably caused by or a result of his military service in Europe.  This patient however wants to get plugged into the VA system and would benefit from an ENT consult or if he was not to be plugged in, by an outside ENT for evaluation of his chronic sinusitis."

The United States Court of Appeals for Veterans Claims (Court) has held that "[w]here, as here, the record before the [Board] was clearly inadequate, remand . . . is required."   Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also held that the "fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran was afforded a VA examination, this examination is not adequate for appellate purposes.  The Veteran's claims file was not available for review.  As such, all available evidence was not considered.  Likewise, pertinent facts were neither identified nor evaluated and weighed.  The Court has held that the requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated that the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  The Board therefore concludes that an additional VA examination is needed to provide an accurate picture of the claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2011).

With respect to the Veteran's claimed bilateral eye disability, it appears that some in-service eye symptoms were related to symptoms of the Veteran's upper respiratory tract.  Thus, as the Veteran will undergo an additional VA examination for upper respiratory tract disability, it is the Board's opinion that an etiology opinion should also be rendered with respect to the in-service eye symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken, including, but not limited to, informing the Veteran of the information and evidence not of record (1) that is necessary to substantiate the claims for entitlement to service connection for left leg disability to include as secondary to service-connected right leg disability and entitlement to an initial compensable evaluation for residuals of a left non-displaced fracture of the distal radius; (2) that VA will seek to obtain; and (3) that the claimant is expected to provide.  In addition, the Veteran should be informed of how VA determines disability ratings and effective dates.

2.  The Veteran should be afforded the appropriate VA ENT examination to determine the etiology of any current chronic upper respiratory tract disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic upper respiratory tract disorders and provide an opinion as to whether it is at least as likely as not that such disorder is in any way related to the symptoms documented during the Veteran's active duty service or whether such disorder was incurred in or aggravated by the Veteran's active military service.  

If the examiner determines that any such current chronic upper respiratory tract disorder are related to the Veteran's service, the examiner is requested to identify all current manifestations, including any symptoms regarding the Veteran's eyes.  

3.  The Veteran should be afforded the appropriate VA eye examination to determine the etiology of any current chronic eye disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic eye disorders and provide an opinion as to whether it is at least as likely as not that such disorder is in any way related to the symptoms documented during the Veteran's active duty service or whether such disorder was incurred in or aggravated by the Veteran's active military service.  

The examiner should provide a complete rationale for any opinion provided.

4.  The case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


